Citation Nr: 1131296	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ringing and pain in the ear, also claimed as tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to October 1992, and from April 2005 to April 2006.  She also had service in the United States Air Force Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in a March 2011 personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.


FINDING OF FACT

The Veteran's tinnitus had its onset during service and is etiologically related to her active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran contends that she suffers from tinnitus, specifically ringing and pain in her ears.  During the March 2011 hearing before the undersigned, the Veteran testified that these symptoms were the result of constant noise exposure to loud aircraft engines as she loaded and unloaded passengers and cargo.  Hearing transcript at 3.  Although she also testified that she wore ear plugs as hearing protection during that time, she was later informed that only wearing ear plugs was inadequate hearing protection and that ear plugs in addition to ear muffs were required.  Id. at 4.

Service treatment reports are absent for any complaint of, or treatment for, tinnitus.  A separation report of medical examination from the Veteran's first period of active service did not indicate any problems with her ears, including any tinnitus.  In an associated report of medical history, she indicated that he did not have, nor had ever had ear trouble.  In a post-deployment health assessment from September 2006, after the Veteran's second period of active service, she indicated that she did not develop symptoms of ringing of the ears.  However, in that same assessment, the Veteran did indicate that she was "often" exposed to loud noises.

These records, overall, provide some probative evidence against the Veteran's claim as they tend to show no tinnitus during active service.

The Veteran underwent a VA examination of her ears in March 2009.  At that time, the Veteran reported military noise exposure from aircraft on the flight line and from mortar fire.  She denied any occupational or recreational noise exposure and indicated that the onset of her tinnitus was "about 15 years ago - the last 3 years of active duty."  She also reported that the tinnitus occurs one to two times a day lasting for approximately one minute.

As to the etiology of the Veteran's tinnitus, the examiner opined the "the veteran's complaint of ear pain/ringing in the ears is less likely than not the result of her military noise exposure."  The examiner explained that the Veteran denied any ringing in her ears after her deployment in 2006 on a post-deployment questionnaire.  He further explained that pain in the ears is not typically associated with tinnitus, unless some middle ear pathology, such as Eustachian tube dysfunction, is present.  According to tympanograms taken during the examination, the Veteran did not have any middle ear abnormalities.  In addition, the examiner indicated that any tinnitus associated with military noise exposure would more likely be of greater duration or occurrence than one to two times a day for one minute.

In a June 2009 private medical report, the Veteran was treated by Dr. "S.H."  At that time, it was noted that the Veteran complained of ringing in her ears and some hearing loss.  Dr. S.H. clearly indicated that the Veteran had a history of noise exposure in the military on the flight line.  As such, he opined that the Veteran "has tinnitus related to high frequency sensorineural hearing loss.  This is related to noise exposure historically in the military."

The Veteran was afforded another VA examination of her ears in December 2010.  There, she was diagnosed with recurrent tinnitus.  With respect to the etiology of the Veteran's tinnitus, the examiner stated, "[a]fter review of service medical records, personal interview and audiometric testing, it is the opinion of this examiner that [the] veteran's tinnitus is less likely as not a result of noise exposure during military service."  The basis of the examiner's conclusion was that the Veteran documented that she did not experience tinnitus on her post-deployment questionnaire in September 2006.

A private medical opinion from audiologist "J.C." was submitted for the record in May 2011.  J.C. indicated that the Veteran was seen for audiometric assessment.  She also noted, ostensibly through the Veteran's reported history, that the Veteran was exposed to aircraft engine noise on the flight line as well as mortar fire during active service.  In one reported instance, the Veteran was pulled off the flight line due to excessive noise exposure.  J.C. indicated that the Veteran "experiences chronic and constant tinnitus which is commonly associated with hearing loss, although tinnitus may be present when hearing threshold levels are normal and can develop at any time."  Ultimately, J.C. stated, "[b]ased on my review of [the Veteran's] military service records and my interview regarding noise exposure while in the military, I feel that it is at least as likely as not that the above described noise exposure contributed to [the Veteran's] hearing loss and tinnitus."

The record contains four medical opinions (2 favorable and 2 unfavorable) which address whether the Veteran's current tinnitus is related to her service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken all medical opinions of record into consideration and finds that the evidence is at least in equipoise.  The VA examiners, as well as Dr. S.H. and Audiologist J.C., indicated their knowledge of the Veteran's relevant history, particularly her exposure to loud noise while in service.  In addition, each provided adequate rationales for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

In addition to the above evidence, the Veteran has provided statements for the record regarding her tinnitus and the onset of tinnitus symptoms.  These statements include her testimony and her spouse's testimony before the undersigned during the March 2011 hearing, as well as letters from a fellow serviceman and servicewoman and her sister.  The Board finds these lay statements to be credible and weigh in favor of her claim for service connection for tinnitus.  The Veteran and her family and friends have described symptoms consistent with tinnitus and the Veteran is certainly competent to report on symptoms that she has experienced.  See Layno, supra.

In short, the Board finds the Veteran's statements that her symptoms began as a result of her military service to be credible.  The evidence of record, including the Veteran's DD 214, supports her claim that she loaded and unloaded passengers and cargo from aircraft as an Air Transportation Specialist in the Air Force.  Thus, in-service noise exposure is conceded.

The Board finds that auditory trauma due to frequent exposure to loud noises, including aircraft engines, is consistent with the nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Board also finds the Veteran's account of the nature, severity, and onset of her symptoms to be probative, since it is a first-hand account, unfiltered by any other individual.  Consequently, the Board concludes that all elements of a service connection claim have been met, namely, that the Veteran's injuries were caused in service and that there is a nexus between those injuries and her current disability.  For these reasons, service connection for tinnitus is warranted and the Veteran's claim must be granted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


